Citation Nr: 1804080	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  15-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to service-connected hypertension and/or herbicide exposure.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1986, to include service in the Republic of Vietnam.  He was awarded the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents while serving in Vietnam.

2.  His coronary artery disease is presumed to be related to such exposure.


CONCLUSION OF LAW

Service connection for coronary artery disease is warranted.  38 U.S.C. § 1110, 1116, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his original claim, the Veteran contended that he was entitled to service connection for coronary artery disease as secondary to his service-connected hypertension.  In subsequent correspondence dated May 2017, he asserted that service connection for coronary artery disease was warranted due to his exposure to Agent Orange in Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent absent affirmative evidence to the contrary.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).

Diseases entitled to the presumption under 38 C.F.R. § 3.309(e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Service connection for ischemic heart disease will be presumed if it manifests to a compensable degree at any time after service.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017); 4.104, Diagnostic Code 7005 (2017) (assigning a 10 percent rating for coronary artery disease requiring continuous medication). 

A review of the record reveals that the Veteran was aboard the USS Frank Knox from June 16-17, 1969 when it operated on the Long Tau River in the Republic of Vietnam.  See service personnel records; VA's List of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (last updated January 2, 2018).  Indeed, the RO conceded herbicide exposure in a March 2017 rating decision that granted service connection for diabetes mellitus, type II, as due to herbicide exposure.  Moreover, the record demonstrates that the Veteran has been diagnosed with coronary artery disease for which he takes continuous medication.  See February 2014 VA Examination Report.  

Accordingly, as the Veteran has a diagnosis of coronary artery disease which manifested to a compensable degree, and such disability is presumed service-connected in veterans who were exposed to herbicides, service connection for coronary artery disease is warranted.


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


